DETAILED ACTION
1.	This Office action considers claims 1-4, 6-9, 11, 13-14, 16, 18-22, 24-25, 27-30, 32, 34, 36, and 38-45, and is in response to the applicant’s 07/07/2021 amendment and remarks.  
	In the Ex Parte Quayle Office action dated 05/07/2021, claim 6 was rejected for reciting, “the part the first error correction codes” instead of “the part of the first error correction codes”, and reciting “decoding the first correction code” instead of “decoding the first error correction code.” Additionally, claim 27 was rejected for reciting “first correction code” and “second correction code” instead of “first error correction code”, and “second error correction code” respectively. The objection to claims 6 and 27 are withdrawn in view of applicant’s amendment to the claims correcting errors. 

2.	The examiner is aware that in the Office action issued on 11/17/2020, in the claim interpretation analysis, it was indicated that “claims 1 and 6 are amended (and claim 23 cancelled) such that the claims no longer include elements that are interpreted as “means-plus-function” limitations under 35 U.S.C. § 112, sixth paragraph.” (Id., NF Office action at 2)  However, upon careful review by the examiner it is noted that the claim terms “encoder configured to” and  “decoder configured to” in original claims 1-4, and new claims 6-9, 11, 13-14, 16, 18-22, and 24-25, do in fact invokes 35 USC 112 sixth paragraph. For that reason prosecution after the Ex Parte Quayle Office action dated 05/07/2021 is reopened. The following is the examiner’s claim interpretation analysis.



Claim Interpretations
1, states in part:

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:


(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

4.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

	Examiners find herein that claims 1-4, 6-26 and 17-45 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Each such limitation will be discussed in turn as follows:
Re: Claim 1 
Claim 1 recites; (1)“a first encoder configured to…”, (2) “a second encoder configured to…”, (3) “a third  encoder configured to…”, (4) “a first decoder configured to…”, (5) “a second decoder configured to…”, (6) “a third decoder configured to…”, (7) “a fourth decoder configured to …”, and (8) “a fifth decoder configured to… .”
	There are eight means-plus-function phrase is recited in claim 1 or hereinafter FL#1-8. Examiner determines herein that FL#1-8 meets invocation prong (A) because each of the claim terms uses a generic placeholder (a substitute for a “means,” such as “a first decoder”) Therefore, they meet invocation prong (A).    
Each of the phrases in FL#1-8 meet invocation prong (B) because there is a functional language recitation to, such as “configured to “obtain a first error check code and a first error correction code….on a first page of the memory chip,” etc. 
The phrases FL#1-8 meet invocation prong (C) because in each case there is no structure recited in the limitations that performs the functions.
In view of the Examiners findings above that FL #1-8 meets invocation prongs (A)-(C), the Examiners conclude FL #1-8 invokes interpretation under 35 U.S.C. §112 sixth paragraph. 

Corresponding Structure
	After a claimed phrase has been shown to invoke 35 U.S.C. §112 sixth paragraph, as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the Kanno ‘878 Patent, with respect to FL#1 recited in claim 1, assuming that the claimed first encoder is disclosed as CRC encoder 26 (a first error check) and the BCH encoder 27 (the first error correction code) for the original date and the CRC code provided from the CRC encoder 26, and the BCH encoder 27 are output from the wherein the first error check code and the first error correction code are recorded in a first page of a first memory chip.” There is no disclosure of a structure, algorithm and/or a flow chart, either explicitly or inherently that shows, “the first error check code and the first error correction code are recorded on a first page of a first memory.” (See the wherein clause related to FL#1) The use of the phrase “configured to produce” is not an adequate structure to perform recording on a first page of a first memory the first error check cod the first error correction code. 
As to the structure of “a second encoder” and the FL#2, based on the review of the specification, the examiner cannot ascertain which encoder (structure of a second encoder) is responsible for “obtaining a second error correction code for the original data,” and “wherein the type of the second error correction coder is different from the type of the first error correction”  There is no structure and/or algorithm or flow chart that perform this function and makes certain that the second encoder function is performed after the first encoder function. In other words, there is no structure and/or algorithm or flow chart disclosed to show sequence of these functions as they appear in claim 1. 
As to the structure of “a third encoder” and the FL#3, based on the review of the specification, if as stated above the first encoder is disclosed as CRC encoder 26, the examiner cannot ascertain which encoder (structure of a third encoder) is responsible “to obtain a second error check code and a third error correction code based on the second error correction code,” and “wherein the second error correction code, the second error check code, and the third error correction code are recorded on a second page of a second memory chip”. 

As to the structures of the first, second, third, fourth and fifth decoder, i.e., the FL#4 through FL#8, similar to the analysis of the first, second and third encoders mentioned above, there is no structure and/or algorithm or flow chart that perform the functions of these decoders and the sequence of their appearance in the claim. The examiner acknowledges that the three Figs. 6 , 11, and 12 shows some flow chart. Nevertheless, none of these flow charts represents all elements of claim 1 and the order or sequence of their appearance in the claim. As an example, in claim 1, the first decoder decode the first error correction recorded on the first page of the first memory chip, which is performed earlier. In other word, the function of the first decoder must be performed after the function of the first decoder. 
Re: Claims 2-4
Claim 2 is dependent on claim 1 and adds more functionality to the functions of first encoder and the third encoder in claim 1. As set forth above, the examiner determines that there is no structure and/or algorithm or flow chart that perform the functions of first and third encoder in claim 1. 
Claim 3 is dependent on claim 3, and requires that “a size of a data block of the original code and a size of a data block of the second error correction code are the same,” and claim 4 is dependent on claim 3 and requires that the “second error correction code is performed across a plurality of pages in a direction crossing data block of the original data.” The specification of the Kanno ‘878 Patent, describes that, the RS code is generated in a direction crossing the data Id., 9:37-42) However, the specification while reciting similar functions performed by the RS code does not disclose a structure and/or algorithm or flow chart that perform the functions recited in claims 3 and 4. 

Re: Claim 6 
Claim 1 recites; (1) “the encoder configured to: access first data associated with a page of the plurality of pages of the chips, …, and generate second error-correction codes based on the second data;.” And (2) “the decoder configured to decode the part of the first error correction codes from the first chips and the second chip in a page direction and to decode the second error correction codes from the first chips and the second chip across in a cross direction to the page direction, …. are repeatedly performed. 
	There are two means-plus-function phrases recited in claim 1 or hereinafter FL#1-2. Examiner determines herein that FL#1-2 meets invocation prong (A) because each of the claim terms uses a generic placeholder (a substitute for a “means,” such as “a first decoder”) Therefore, they meet invocation prong (A).    
Each of the phrases in FL#1-2 meet invocation prong (B) because there is a functional language recitation to, such as “configured to “access first data associated with a page of the plurality of pages of the chips, …, and generate second error-correction codes based on the second data,” and “decode the part of the first error correction codes from the first chips and the second chip in a page direction and to decode the second … to the page direction are repeatedly performed”
The phrases FL#1-2 meet invocation prong (C) because in each case there is no structure recited in the limitations that performs the functions.
invokes interpretation under 35 U.S.C. §112 sixth paragraph. 

Corresponding Structure
	After a claimed phrase has been shown to invoke 35 U.S.C. §112 sixth paragraph, as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
	As to the structures of the encoder and decoder in claim 6, similar to the analysis of the encoders and decoders in claim 1 mentioned above, there is no structure and/or algorithm or flow chart that perform the functions of these encoders and decoders and the sequence of their appearance in claim 6. 
	
	Re: Claims 7, 8, 9, and 11 
	Claim 7 add more functionality to the function of the encoder set forth above in claim 6. For example the encoder of claim 6, would perform the function recited in claim 7, “retrieve, from the second data, a first symbol associated with a first page of the plurality of pages; … and the second symbol.” 
 	Each of claim 8, 9, and 11 adds more functionality to the function of the encoder of claim 6 set forth above. For example the encoder of claim 6 would perform the functions recited in claims 8, 9, 11 and 14 such as, “retrieve, from the second data, a first plurality of symbols associated with a first page of the plurality of pages: …and the second plurality of symbols,” in claim 8. 

Re: Claims 14, 16, 18, 21, 22, 24 and 25 
	Each of claims 14, 16, 18, 21, 22, 24 and 25 add more functionality to the function of the encoder in claim 6 set forth above. Similar to the analysis of claim 1 and 6 above, the specification of the Kanno ‘878 Patent, does not disclose a structure and/or algorithm or flow chart to perform the functions recited in those claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As set forth above with respect to the examiner’s claim interpretation analysis of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claims recite various phrases such as “encoder configured to” or “decoder configured to” , for performing various functions those claims. 
	As to the structure corresponding to these elements, the specification of the Kanno ‘878 patent, although discussing some functions, does not appear to disclose the corresponding structure and/or algorithm or step/procedure corresponding to these claimed generic placeholders. (See the analysis of claims, above)  A review of the specification provides further details as to the claimed functions; however, the examiner cannot ascertain any physical structure and/or algorithm, or flow chart that corresponds to these claimed elements. The examiner reiterates that Fig. 6, 11 and 12 shows some flow chart, but none of the three flow charts map to the functions in the claims and/or the sequence of their appearance in the claims.    
For all the reasons set forth above, the examiner determines that the specification does not clearly discloses the structure and/or algorithm in the form of flow chart or step/procedure to perform the corresponding functions in those claims. Therefore, the examiner finds that each of original claims 1-4, and new claims 6-11, 13-14, 16, and 8-25 are indefinite.
	
Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Original claims 1-4, and new claims 6-9, 11, 13-14, 16, 18-22, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the specification of the Kanno ‘878 patent does not provide adequate structure and/or algorithm in the form of a flow chart and/or step/procedure to perform the various claimed functions as recited in those claims (See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the specification does not describe with sufficient detail such that one of the ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  
When rendering patentability determinations, the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language (or the generic placeholder in this application). In cases involving a special purpose computer-implemented 2 limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. [Emphasis added] See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B). [Emphasis added]
In the present situation, examiner is aware that no “general purpose computer implemented function” is claimed; rather a “general purpose encoder” and “general purpose decoder” is claimed. However, the examiner determines that same situation applies here because, the specification teaches, for example, “The RS decoder 21B further includes a controller 40 and a switch 41. The controller 40 includes, for example, a processor, and controls each section of 3” The point is that, the corresponding structure is not simply a general-purpose processor (recited in the specification), the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. There is no algorithm (structure) disclosed in the specification to perform the computer implemented functions (functions recited by each “encoder” and “decoder” in the claims). 

Claim Rejections -35 USC 251 (New Matter)

9	Original claims 1-4, and new claims 6-9, 11, 13-14, 16, 18-22, and 24-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Allowed Claims
10.	New claims 27-30, 32, 34, 36, and 38-45 are allowed. 

Examiner's Statement of Reasons for Allowance
11.	The following is examiner’s reasons for allowance.  
a decoder coupled with the controller and the memories of the first chips and the second chip,” that causes the steps to “decode the part the first error correction code from the first chip and the second chip in a page direction and to decode the second error correction codes from the first chips and the second chip across in a cross direction to the page direction, the decoding of the second error correction code being based on a result of a sum of error number obtained from an error check of the first chips and the second chip, ” as required by claim 27. 
	Claims 28-30, 32, 34, 36 and 38-45 are allowable for the reason that they are dependent on their allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-F: 7:30am - 4:30pm, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        CRU, Art Unit 3992

Conferees:
/Ovidio Escalante/
Reexamination Specialist

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With regards to the first prohibition, it is determined Applicant has not acted as their own lexicographer.
        2 In the present application, a general purpose “encoder” or “decoder”.
        3 The specification does not even mention similar statement with respect to the “encoder” that for example, “The RS decoder 21A further includes a controller 40 and a switch 41. The controller 40 includes, for example, a processor, and controls each section of the RS decoder 21B in accordance with a predetermined program,” however, given the benefit of the doubt, assuming that the encoders in the invention also include a controller that include a processor that encode in accordance with a predetermined program.